TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00467-CR


Tremoin Dequinn Jackson, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 56820, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N
 
A jury found appellant Tremoin Dequinn Jackson guilty of robbery.  See Tex. Pen.
Code Ann. § 29.02 (West 2003).  The jury assessed punishment at twenty years' imprisonment and
a $10,000 fine.
Jackson's court-appointed attorney filed a brief concluding that the appeal is frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).  Jackson received a copy of counsel's brief and was advised of his right to examine the
appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit insofar as Jackson's conviction and sentence are concerned.  The district court's
judgment is modified to reflect that the court recommends, rather than orders, that Jackson pay court
costs, attorney fees, and the fine as a condition of parole.  See Bray v. State, 179 S.W.3d 725, 728
(Tex. App.--Fort Worth 2005, no pet.).  The court did not impose restitution.  Counsel's motion to
withdraw is granted.
As modified, the judgment of conviction is affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Modified and, as Modified, Affirmed
Filed:   November 30, 2006
Do Not Publish